Title: To Thomas Jefferson from Westel Willoughby, Jr., 26 January 1807
From: Willoughby, Westel, Jr.,Nicholson, John
To: Jefferson, Thomas


                        
                            Herkimer NY January 26th 1807
                        
                        At a verry numerous and respectable meeting of the Republicans of the County of Herkimer in the village of
                            Herkimer, on the 21st. instant pursuant to publick notice for that purpose given.
                        
                            Westel Willoughby Junior Esqr. Clerk
                            John Nicholson Esqr
                            Secry
                        
                        
                            Resolved unanimously, That a Committee of two persons from each town in the County, together with the
                                Chairman and Secretary, be appointed to prepare sign and transmit an address to the President of the United States, on
                                the subjects which this meeting have taken into consideration; and that Nathaniel Norton Junior and William Frame of
                                Union—George W. Cocke and Henry Tillinghast of Norway—John Burton and Samuel Giles of Newport—Benjamin Larned and
                                Robert Burch, of Schuyler—George Rosecrantz, and Andrew
                                Clapsaddle of german flatts—Robert Town and William Stewart of Litchfield Walter Fish and Elihu Griswold of
                                Herkimer—Aaron Budlory and Warren Folts, of Frankfort Hugh
                                Pannell and Peter D Mesick of Warren and Charles Ward and William Smith of Fairfield, be of the aforesaid Comittee.
                                
                     The following address was therefore proposed and unanimously approved—
                     
                     To Thomas Jefferson Esquire
                     President of the United States
                     
                            Sir
                            Impressed with a lively sense of the many benefits which have resulted to the people of the United States
                                from the labors of the administration over which you preside and with an anxious solicitude to render those blessings
                                permanent, the republican citizens of the county of Herkimer have assembled and authorise us, in their name to
                                solicit you to consent again to become a candidate for the presidential chair as a measure the best calculated to
                                effect the great object of their wishes—
                            Various are the considerations which prompt us to make this request, and we hope they will be deemed of
                                sufficient weight to induce a compliance with what we consider to be the desire of a vast majority of our fellow
                                citizens. The demon of civil discord having impertinently raised an imposing front, and stalked thro’ our land, and
                                the exertions and energies of those unfriendly to our republican institutions being in no wise relaxed, it becomes
                                necessary in our opinion, that the suffrages of our fellow citizens for a chief magistrate should be bestowed on a
                                man in whome the greatest share of public confidence will be reposed: and we cannot but believe (if we reason from
                                experience and our own feelings) that your compliance with our wishes will be more conducive to this object than would
                                be the nomination of any other person—
                            While addressing you on this subject, permit us, sir, to add that we have not been indifferent
                                spectators to the secret operations which have for some time been carrying on in the country south west of the
                                allegany, we are fully convinced that some men, regardless of the admonitions of patriotism, but guided by base and
                                selfish views, are endevering to effect a separation of our present happy union. And while we highly applaud the
                                measures pursued by the worthy governor of the State of Ohio and its patriotic legislature we have no doubt but that
                                strong measures will be taken to secure the most vulnerable part of that country. Believing at the same time that a
                                severe example ought to be made, provided guilt should be clearly manifested we trust that the energies of
                                of Government, aided by the common sentiments of all honest men, will result in measures which shall destroy the hopes of
                                any of the daring and unprinciled spirits of our Country—
                            Conicous of your wish for repose, at this period of life—yet hoping that your patriotism will lead you
                                to sacrifice personal ease to the publick good—and feeling the necessity for addresing a further evidence of the
                                unshaken confidence of the public in your integrity and rectitude of conduct—we flatter ourselves that this address
                                will meet all due consideration—
                            Accept, sir, from us and the republican citizens of Herkimer county the best wishes for your health and
                                happiness
                        
                        
                            Westel Willoughby Junior
                            
                            John Nicholson
                            
                        
                    